     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 1 of 35 Page ID #:1



      Brian D. Chase (SBN 164109)
 1    bchase@bisnarchase.com
      Jerusalem F. Beligan (SBN 211258)
 2    jbeligan@bisnarchase.com
 3    Ian M. Silvers (SBN 247416)
      isilvers@bisnarchase.com
 4    BISNAR | CHASE LLP
      1301 Dove Street, Suite 120
 5    Newport Beach, California 92660
      Telephone: (949) 752-2999
 6    Facsimile: (949) 752-2777
 7    Robert L. Esensten (SBN 65728)
      resensten@esenstenlaw.com
 8    Jordan S. Esensten (SBN 264645)
      jesensten@esenstenlaw.com
 9    ESENSTEN LAW
      12100 Wilshire Boulevard, Suite 1660
10    Los Angeles, California 90025
      Telephone: (310) 279-3090
11    Facsimile: (310) 207-5969
12    Counsel for Plaintiff and Putative Class
13                              UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA
15   JOHANNA A. MAYER, individually,             Case No.
     and on behalf of all others similarly
16   situated,                                   CLASS ACTION COMPLAINT
17                                               AND DEMAND FOR JURY TRIAL
                  Plaintiff,
18
           vs.
19
20   QUEST DIAGNOSTICS, INC.;
     OPTUM360 SERVICES, INC.;
21   AMERICAN MEDICAL
22   COLLECTION AGENCY and DOES 1
     through 100,
23
                  Defendants.
24
25
26
27
28



            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 2 of 35 Page ID #:2




 1         Plaintiff Johanna A. Mayer (“Plaintiff”), individually, and on behalf of the class
 2   defined below, brings this class action complaint against Quest Diagnostics Inc. (“Quest
 3   Diagnostics”), American Medical Collection Agency (“AMCA”), Optum360 LLC
 4   (“Optum360”), and Does 1 through 100 (“Doe Defendants”) (collectively, Quest
 5   Diagnostics, AMCA, Optum 360, and Doe Defendants are referred to as “Defendants”)
 6   and alleges as follows:
 7                                    INTRODUCTION
 8         1.     On June 3, 2019, Quest Diagnostics, one of the largest blood testing
 9   providers in the country, announced a data breach whereby nearly 12 million of its
10   customers, including Plaintiff and putative Class members, had their personally
11   identifiably information (“PII”) and protected health information (“PHI”) accessed by
12   unauthorized parties due to the negligent data security of AMCA, one if its billing
13   collections vendors (the “Data Breach”). Specifically, the PII and PHI accessed
14   included, but was not limited to, Plaintiff’s and Class members’ personal information
15   (e.g. Social Security Numbers), financial information (credit card numbers and bank
16   account information), and medical information.
17         2.     In its SEC filing relating to the Data Breach, Quest Diagnostics announced
18   that unauthorized parties accessed between August 1, 2018 and March 30, 2019
19   AMCA’s system, which contained Plaintiff’s and Class members’ PII and PHI.
20         3.     Despite unauthorized parties having access to the AMCA system for more
21   than six months, AMCA only learned of the Data Breach as a result of receiving
22   information from a security compliance firm that works with credit card companies.
23         4.     Given AMCA’s relationship to Question Diagnostics (AMCA provides
24   services to Optum360, which in turn provides payment services to Quest Diagnostics),
25   Plaintiff and Class members were blindsided by the Data Breach announcement given
26   most have never heard of AMCA or Optum360 and were unaware that their information
27   would be shared with these entities, causing additional emotional harm.
28         5.     Based on information and belief, AMCA informed Quest Diagnostics and

                                                 1
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 3 of 35 Page ID #:3




 1   Optum360 of the Data Breach on May 14, 2019. Still, Quest Diagnostics and Optum360
 2   waited more than two weeks to notify Plaintiff and Class members of the Data Breach.
 3         6.     Based on further information and belief, AMCA first learned of the Data
 4   Breach on or around March 30, 2019 but waited more than three months to notify
 5   Plaintiff and Class members of the Data Breach.
 6         7.     While nearly 12 million Data Breach victims sought out and/or paid for
 7   diagnostics testing and medical care from Defendants, thieves were hard at work,
 8   stealing and using their hard-to-change Social Security numbers and highly sensitive
 9   PII/PHI for nearly one year without the victims’ knowledge. Defendants’ lax security
10   practices that allowed this intrusion to occur have worsened Plaintiff’s and other Class
11   members’ lives by, among other injuries: (a) adding to their already heightened financial
12   obligations by placing them at increased risk of fraudulent charges; (b) complicating
13   diagnosis, prognosis, and treatment for their severe medical conditions by placing them
14   at increased risk of having inaccurate medical information in their files; and/or (c)
15   increasing the risk of other potential personal, professional, or financial harms that
16   could be caused as a result of having their PII/PHI exposed.
17         8.     Prior to the Data Breach, Quest Diagnostics acknowledged in its Notice of
18   Privacy Practices that it is “committed to protecting the privacy of your identifiable
19   health information” and that it would only use Plaintiff and Class members PII/PHI for
20   certain limited purposes, such as for treatment, payment, or healthcare operations
21   purposes and for other purposes permitted or required by law. Quest Diagnostics
22   represented that it would abide by these obligations, but failed to live up to its own
23   promises as well as its duties and obligations required by law and industry standards.
24         9.     Contrary to its promises to help patients improve the quality of their lives
25   through secure data practices, Defendants’ conduct has instead been a direct cause of
26   the ongoing harm to Plaintiff and other Class members whose suffering has been
27   magnified by the Data Breach, and who will continue to experience harm and data
28   insecurity for the indefinite future.

                                                 2
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 4 of 35 Page ID #:4




 1         10.    Specifically, Defendants failed to maintain reasonable and/or adequate
 2   security measures to protect Plaintiff’s and other Class members’ PII/PHI from
 3   unauthorized access and disclosure, apparently lacking, at a minimum: (1) reasonable
 4   and adequate security measures designed to prevent this attack even though Defendants
 5   knew or should have known that it was a prized target for hackers; and (2) reasonable
 6   and adequate security protocols to promptly detect the unauthorized intrusion into and
 7   removal of PII/PHI from its provider database pertaining to nearly 12 million Data
 8   Breach victims.
 9         11.    Armed with PII/PHI, hackers can sell the PII/PHI to other thieves or
10   misuse themselves to commit a variety of crimes that harm victims of the Data Breach.
11   For instance, they can take out loans, mortgage property, open financial accounts, and
12   open credit cards in a victim’s name; use a victim’s information to obtain government
13   benefits or file fraudulent returns to obtain a tax refund; obtain a driver’s license or
14   identification card in a victim’s name; gain employment in another person’s name; give
15   false information to police during an arrest; or engage in medical fraud that can result
16   in a harmful misdiagnosis to Plaintiff and Class members.
17         12.    As a result of Defendants’ willful failure to prevent the Data Breach,
18   Plaintiff and Class members are more susceptible to identity theft and have experienced,
19   will continue to experience, and face an increased risk of financial harms, in that they
20   are at substantial risk of identity theft, fraud, and other harm.
21                                           PARTIES
22         13.    Plaintiff Johanna A. Mayer is a resident and citizen of Lake Elsinore,
23   California. Plaintiff is a customer of Quest Diagnostics, having used Quest Diagnostics
24   at a Lake Elsinore location in Riverside County, California. As a result of Defendants’
25   actions, Plaintiff Mayer has been injured and has financial losses and will be subject to
26   a substantial risk for further identity theft due to Defendants’ Data Breach. As a further
27   result of Defendants’ actions, Plaintiff Mayer is contemplating purchasing credit
28   monitoring and taking other measures to protect herself from identity theft and fraud.

                                                   3
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 5 of 35 Page ID #:5




 1   Plaintiff believed, at the time of using Quest Diagnostics, that it would maintain the
 2   privacy and security of her PII/PHI. Plaintiff further believes she paid a premium to
 3   Quest Diagnostics for its data security. Plaintiff Mayer would not have used Quest
 4   Diagnostics had she known that it would expose, or allow to be exposed, her PII/PHI,
 5   making it available to unauthorized parties.
 6         14.    Defendant Quest Diagnostics Inc. is a Delaware corporation with its
 7   principal place of business in Secaucus, New Jersey.
 8         15.    Based on information and belief, Defendant Optum360 Services, Inc. is a
 9   Delaware corporation with its principal place of business in Eden Praire, Minnesota.
10         16.    Defendant American Medical Collection Agency is a business with its
11   principal place of business in Elmsford, New York.
12         17.    The true names and/or capacities, whether individual, corporate,
13   partnership, associate or otherwise, of the Defendants herein designated as Does 1 to
14   100 are unknown to Plaintiff at this time who, therefore, sues said Defendants by
15   fictitious names. Plaintiff alleges that each named Defendant herein designated as Does
16   is negligently, willfully or otherwise legally responsible for the events and happenings
17   herein referred to and proximately caused damages to Plaintiff as herein alleged.
18   Plaintiff will seek leave of Court to amend this Complaint to insert the true names and
19   capacities of such Defendants when they have been ascertained and will further seek
20   leave to join said Defendants in these proceedings.
21         18.    Plaintiff are informed and believe and thereon alleges that at all times
22   mentioned herein, Does were agents, servants, employees, partners, distributors or joint
23   ventures of each other and that in doing the acts herein alleged, were acting within the
24   course and scope of said agency, employment, partnership, or joint venture. Each and
25   every Defendant aforesaid was acting as a principal and was negligent or grossly
26   negligent in the selection, hiring and training of each and every other Defendant or
27   ratified the conduct of every other Defendant as an agent, servant, employee or joint
28   venture.

                                                    4
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 6 of 35 Page ID #:6




 1                              JURISDICTION AND VENUE
 2         19.    This Court has subject matter jurisdiction over this action under the Class
 3   Action Fairness Act, 28 U.S.C. § 1332(d). This lawsuit is a class action with an amount
 4   in controversy over $5 million, involving over 100 proposed class members, some of
 5   whom are from a different state than Defendants.
 6         20.    This Court may exercise personal jurisdiction over Defendants because
 7   they are registered to do business and/or conduct business in California, and the
 8   wrongful acts alleged in this complaint were committed in California, among other
 9   venues.
10         21.    Venue is proper in this District under 28 U.S.C. § 1391 because a
11   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in
12   this District, and Quest Diagnostics has at least 33 facilities in the State of California,
13   and Defendants are subject to personal jurisdiction in this District.
14                                FACTUAL ALLEGATIONS
15         A.     The Data Breach
16         22.    Beginning around August 1, 2018, unauthorized parties accessed the
17   AMCA system that contained Plaintiff’s and Class members’ PII and PHI. Plaintiff and
18   Class members are customers who paid and provided their PII and PHI to Quest
19   Diagnostics in exchange for diagnostic and medical services.            Quest Diagnostics
20   provided Plaintiff and Class members’ PII and PHI to Optum360 who in turn provided
21   that information to AMCA for billing and collection purposes.
22         23.    For more than six months, unauthorized parties maintained uninterrupted
23   access to the AMCA system, containing the PII and PHI of nearly 12 million customers
24   of Quest Diagnostics.
25         24.    According to AMCA, a third-party credit card companies discovered the
26   Data Breach and informed AMCA who confirmed the Data Breach after an internal
27   review. Based on information and belief, AMCA learned about the Data Breach on or
28   around March 30, 2019.

                                                  5
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 7 of 35 Page ID #:7




 1         25.   AMCA waited until May 14, 2019, to inform Quest Diagnostics and
 2   Optum360 of the Data Breach, who then waited more than two weeks to inform Plaintiff
 3   and Class members, only doing so through a June 3, 2019 SEC filing.
 4         26.   As a result, unauthorized parties have accessed and acquired Plaintiff and
 5   Class members’ PII and PHI, including, but not limited to, their personal information
 6   (e.g. Social Security Numbers), financial information (credit card numbers and bank
 7   account information), and medical information.
 8         27.   Quest Diagnostics makes numerous promises to its customers that it will
 9   maintain the security and privacy of their personal information. For instance, in its
10   Notice of Privacy Practices, Quest Diagnostics promises its customers that it is
11   “committed to protecting the privacy of your identifiable health information.”
12         28.   Quest Diagnostics also acknowledges the following:
13               Quest Diagnostics is required by law to maintain the privacy
                 of your PHI. We are also required to provide you with this
14               Notice of our legal duties and privacy practices upon request.
15               It describes our legal duties, privacy practices and your
                 patient rights as determined by the Health Insurance
16               Portability and Accountability Act of 1996 (HIPAA). We are
                 required to follow the terms of this Notice currently in effect.
17               We are required to notify affected individuals in the event of
                 a breach involving unsecured protected health information.
18               PHI is stored electronically and is subject to electronic
                 disclosure. This Notice does not apply to non-diagnostic
19               services that we perform such as certain drugs of abuse testing
                 services and clinical trials testing services.
20
21         29.   Quest Diagnostics also ensures its customers it will only use their PII and
22   PHI for certain limited purposes, such as “for treatment, payment, or healthcare
23   operations purposes and for other purposes permitted or required by law.” Quest
24   Diagnostics further provides the following:
25               need your written authorization to use or disclose your health
                 information for any purpose not covered by one of the
26               categories below. Subject to compliance with limited
                 exceptions, we will not use or disclose psychotherapy notes,
27               use or disclose your PHI for marketing purposes or sell your
                 PHI, unless you have signed an authorization. You may
28               revoke any authorization you sign at any time. If you revoke

                                                   6
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 8 of 35 Page ID #:8



                  your authorization, we will no longer use or disclose your
 1                health information for the reasons stated in your authorization
                  except to the extent we have already taken action based on
 2                your authorization.
 3         30.    By failing to protect Plaintiff and Class member’s PII and PHI, and by
 4   allowing the Data Breach to occur, Quest Diagnostics broke these privacy promises.
 5         31.    To date, Defendants have not yet provided a Notice of Data Breach and
 6   have not adequately explained how the Data Breach occurred and why it took a third
 7   party to inform it of the Data Breach.
 8         B.     Personal Identifiable Information/Protected Health Information
 9         32.    PII/PHI is of great value to hackers and cyber criminals and the data
10   compromised in the Data Breach can be used in a variety of unlawful manners.
11         33.    PII/PHI is information that can be used to distinguish, identify, or trace an
12   individual’s identity, such as their name, Social Security number, and biometric records.
13   This can be accomplished alone, or in combination with other personal or identifying
14   information that is connected, or linked to an individual, such as their birthdate,
15   birthplace, and mother’s maiden name.
16         34.    PII/PHI does not include only data that can be used to directly identify or
17   contact an individual (e.g., name, e-mail address), or personal data that is especially
18   sensitive (e.g., Social Security number, bank account number, payment card numbers).
19         35.    PHI—like the type disclosed in the breach—is particularly valuable for
20   cybercriminals. According to SecureWorks (a division of Dell Inc.), “[i]t’s a well
21   known truism within much of the healthcare data security community that an individual
22   healthcare record is worth more on the black market ($50, on average) than a U.S.-based
23   credit card and personal identity with social security number combined.” The reason is
24   that thieves “[c]an use a healthcare record to submit false medical claims (and thus
25   obtain free medical care), purchase prescription medication, or resell the record on the
26   black market.”
27         36.    Similarly, the FBI Cyber Division, in a April 8, 2014 Private Industry
28   Notification, advised:

                                                 7
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 9 of 35 Page ID #:9




 1                 Cyber criminals are selling [medical] information on the
                   black market at a rate of $50 for each partial EHR, compared
 2                 to $1 for a stolen social security number or credit card
 3                 number. EHR can then be used to file fraudulent insurance
                   claims, obtain prescription medication, and advance identity
 4                 theft. EHR theft is also more difficult to detect, taking almost
                   twice as long as normal identity theft.
 5
 6         37.     Given the nature of the Data Breach, it is foreseeable that the
     compromised PII/PHI will be used to access Plaintiff and the Class members’
 7
 8   financial accounts, thereby providing access to additional PII/PHI or personal and

 9   sensitive information. Therefore, the compromised PII/PHI in the Data Breach is of
     great value to hackers and thieves and can be used in a variety of ways. Information
10
11   about, or related to, an individual for which there is a possibility of logical association

12   with other information is of great value to hackers and thieves. Indeed, “there is
     significant evidence demonstrating that technological advances and the ability to
13
14   combine disparate pieces of data can lead to identification of a consumer, computer

15   or device even if the individual pieces of data do not constitute PII.” 1 For example,
     different PII/PHI elements from various sources may be able to be linked in order to
16
17   identify an individual, or access additional information about or relating to the

18   individual.
           38.     Further, as technology advances, computer programs may scan the
19
20   Internet with wider scope to create a mosaic of information that may be used to link

21   information to an individual in ways that were not previously possible. This is known
     as the “mosaic effect.” 2
22
23         39.     Names and dates of birth, combined with contact information like

24   telephone numbers and email addresses, are very valuable to hackers and identity

25   1
       Fed. Trade Comm’n, Protecting Consumer Privacy in an Era of Rapid Change: A
     Proposed Framework for Businesses and Policymakers, Preliminary FTC Staff Report
26   35-38 (Dec. 2010) <https://www.ftc.gov/sites/default/files/documents/reports/federal-
27   trade-commission-bureau-consumer-protection-preliminary-ftc-staff-report-
     protecting-consumer/101201privacyreport.pdf> [as of June 24, 2017].
28
     2
        Fed. Chief Information Officers Council, Recommendations for Standardized
     Implementation of Digital Privacy Controls (Dec. 2012) pp. 7-8.

                                                   8
           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 10 of 35 Page ID #:10




 1    thieves as it allows them to access users’ other accounts particularly when they have
 2    easily-decrypted passwords and security questions.
 3            40.   The PII/PHI Defendants exposed is of great value to hackers and cyber
 4    criminals and the data compromised in the Data Breach can be used in a variety of
 5    unlawful manners, including opening new credit and financial accounts in users’
 6    names, obtaining protected health information, and/or committing medical fraud.
 7            41.   Unfortunately for Plaintiff and Class members, a person whose PII/PHI
 8    has been compromised may not fully experience the effects of the breach for years to
 9    come:
                    [L]aw enforcement officials told us that in some cases,
10                  stolen data may be held for up to a year or more before
11                  being used to commit identity theft. Further, once stolen
                    data have been sold or posted on the Web, fraudulent use
12                  of that information may continue for years. As a result,
                    studies that attempt to measure the harm resulting from
13                  data breaches cannot necessarily rule out all future harm. 3
14
              42.   Accordingly, Plaintiff and Class members will bear a heightened risk of
15
      injury for years to come. Identity theft is one such risk and occurs when an individuals’
16
      PII/PHI is used without his or her permission to commit fraud or other crimes. 4
17
              43.   According to the Federal Trade Commission, “the range of privacy-related
18
      harms is more expansive than economic or physical harm or unwarranted intrusions and
19
      that any privacy framework should recognize additional harms that might arise from
20
      unanticipated uses of data.” 5
21
22
23
      3
         G.A.O., Personal Information: Data Breaches are Frequent, but Evidence of
24    Resulting Identity Theft is Limited; However, the Full Extent is Unknown (June 2007)
      <http://www.gao.gov/assets/270/262904.html.>    [as of June 24, 2017].
25    4
        Fed. Trade Comm’n, Taking Charge: What To Do If Your Identity Is Stolen (April
      2013) <https://www.consumer.ftc.gov/articles/pdf-0014-identity-theft.pdf> [as of June
26    24, 2017].
27
      5
        Fed. Trade Comm’n, Protecting Consumer Privacy in an Era of Rapid Change (March
      2012)         <https://www.ftc.gov/sites/default/files/documents/reports/federal-trade-
28    commission-report-protecting-consumer-privacy-era-rapid-change-
      recommendations/120326privacyreport.pdf> [as of June 24, 2017].

                                                   9
              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 11 of 35 Page ID #:11




 1
            C.     HIPAA Provides Guidelines on How Healthcare Providers Must
 2                 Secure Patients’ Protected Health Information
 3          44.    As a healthcare provider, Defendants are subject to the HIPAA Privacy
 4    Rule (“Standards for Privacy of Individually Identifiable Health Information”), 45
 5    C.F.R. Part 160 and Part 164, Subparts A and E, and the HIPAA Security Rule
 6    (“Security Standards for the Protection of Electronic Protected Health Information”),
 7    45 C.F.R. Part 160 and Part 164, Subparts A and C (collectively, “Privacy and Security
 8    Rules”).
 9          45.    The Privacy and Security Rules establish a national set of standards for the
10    protection of “individually identifiable health information” that is held or transmitted
11    by a health care provider, which HIPAA refers to as “protected health information.”
12          46.    Pursuant to HIPAA, Defendants must maintain reasonable and appropriate
13    administrative, technical, and physical safeguards for protecting PHI.
14          47.    HIPAA imposes general security standards that Defendants must follow,
15    including:
16                 a.    Ensuring the confidentiality, integrity, and availability of all
17    electronic protected health information the covered entity or business associate creates,
18    receives, maintains, or transmits, 45 C.F.R. § 164.306(a);
19                 b.    Protecting against any reasonably anticipated threats or hazards to
20    the security or integrity of such information, 45 C.F.R. § 164.306(a);
21                 c.    Protecting against any reasonably anticipated uses or disclosures of
22    such information that are not permitted or required under HIPAA, 45 C.F.R. §
23    164.306(a); and
24                 d.    Reviewing and modifying the security measures implemented under
25    HIPAA as needed to continue provision of reasonable and appropriate protection of
26    electronic protected health information, 45 C.F.R. § 164.306(e).
27          48.    From a technical standpoint, HIPAA requires Defendants to, among other
28    things:

                                                 10
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 12 of 35 Page ID #:12




 1                  a.    Implement technical policies and procedures for electronic
 2    information systems that maintain electronic PHI to allow access only to those persons
 3    or software programs that have been granted access rights, 45 C.F.R. § 164.312(a);
 4                  b.    Implement procedures to verify that a person or entity seeking
 5    access to electronic PHI is the one claimed, 45 C.F.R. § 164.312(d); and
 6                  c.    Implement    technical    security   measures    to   guard   against
 7    unauthorized access to electronic PHI that is being transmitted over an electronic
 8    communications network, 45 C.F.R. § 164.312(e).
 9                  49.   The HIPAA Security Rule requires Defendants to implement
10    reasonable and appropriate policies and procedures to comply with the standards,
11    implementation specifications, or other requirements of the HIPAA Security Rule. 45
12    CFR 164.316(a). These policies and procedures must be maintained in written form.
13    45 CFR 164.316(b)(1)(i).
14                  50.   The HIPAA Security Rule requires covered entities to maintain a
15    written record of any action, activity, or assessment required to be documented by the
16    HIPAA Security Rule. 45 CFR 164.316(b)(1)(ii).
17                  51.   The HIPAA Security Rule requires covered entities to review
18    documentation periodically and update it as needed, in response to environmental or
19    operational changes affecting the security of the electronic protected health information.
20    45 CFR 164.316(b)(1)(iii).
21                  52.   Under the HIPAA Privacy Rule, Defendants may not use or disclose
22    PHI or confidential medical information except as expressly permitted. 45 CFR
23    164.502(a).
24
            D.      The HITECH Act Provides Additional Guidelines on How Healthcare
25                  Providers Must Secure Patients’ Protected Health Information
26          53.     The HITECH Act, enacted as part of the American Recovery and
27    Reinvestment Act of 2009 (ARRA) (Pub.L. 111–5), promotes the adoption and
28    meaningful use of health information technology. Subtitle D of the HITECH Act

                                                   11
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 13 of 35 Page ID #:13




 1    addresses the privacy and security concerns associated with the electronic transmission
 2    of health information.
 3          54.    The HITECH Act provides lucrative financial incentives, and the
 4    avoidance of penalties, to healthcare entities such as Defendants for demonstrating the
 5    meaningful use, interoperability, and security of electronic health information.
 6    Achieving meaningful use requires compliance with objectives, measures and
 7    certification and standards criteria. The Electronic Health Records (“EHR”) Incentive
 8    Program requires compliance with the objective to protect electronic health
 9    information. A Core Measure to determine compliance with the objective is conducting
10    or reviewing a security risk analysis in accordance with the requirements under 45 CFR
11    164.308(a)(1) (the HIPAA Security Rule) and implementing security updates as
12    necessary and correcting identified security deficiencies as part of its risk management
13    process.
14          55.    Upon information and belief, Defendants implanted a rushed and
15    substandard EHR infrastructure in order to, in part, obtain millions of dollars in lucrative
16    financial incentives, as well as the avoidance of penalties, despite knowing they were
17    ill-equipped and unprepared to safely store and meaningfully use electronic health
18    records and electronic health information in a secure manner consistent with regulations
19    and industry standards.
20          E.     Defendants are Subject To Other Federal and State Laws and
                   Regulations That Provide Guidelines on the Practices It Should Have
21                 Implemented To Secure Patients’ Protected Health Information
22          56.    Section 5(a) of the Federal Trade Commission Act (“FTCA”), 15 U.S.C. §
23    45, prevents Defendants from using “unfair or deceptive acts or practices in or affecting
24    commerce.” The FTC has found that inadequate data privacy and cybersecurity
25    practices can constitute unfair or deceptive practices that violate § 5.
26          57.    The state of California generally prohibits healthcare providers from
27    disclosing a patient’s confidential medical information without prior authorization. The
28    California Confidentiality of Medical Information Act (“CMIA”) (Cal. Civ. Code §

                                                   12
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 14 of 35 Page ID #:14




 1    56.10(a)) states that “a provider of health care, health care service plan, or contractor
 2    shall not disclose medical information regarding a patient of the provider of health care
 3    or enrollee or subscriber of a health care service plan without first obtaining an
 4    authorization except as provided in subdivision (b) or (c).” See also Cal. Civ. Code §§
 5    1798.80, et seq.
 6          58.    In addition to their obligations under federal and state laws and regulations,
 7    Defendants owed a common law duty to Plaintiff and Class members to protect PII/PHI
 8    entrusted to it, including to exercise reasonable care in obtaining, retaining, securing,
 9    safeguarding, deleting, and protecting the PII/PHI in its possession from being
10    compromised, lost, stolen, accessed, and misused by unauthorized parties.
11          59.    Defendants further owed and breached its duty to Plaintiff and the Class to
12    implement processes and specifications that would detect a breach of its security
13    systems in a timely manner and to timely act upon warnings and alerts, including those
14    generated by its own security systems (e.g. 45 CFR §§ 164.308(a), 164.306(d), 164.312,
15    The Office for Civil Rights July 14, 2010 Guidance on Risk Analysis Requirements
16    under the HIPAA Security Rule, etc.).
17          60.    As a direct and proximate result of Defendants’ reckless and negligent
18    actions, inaction, and omissions, the resulting Data Breach, the unauthorized release
19    and disclosure of Plaintiff’s and Class members’ PII/PHI, and Defendants’ failure to
20    properly and timely notify Plaintiff and Class members, Plaintiff and Class members
21    are more susceptible to identity theft and have experienced, will continue to experience
22    and will face an increased risk of experiencing the following injuries, inter alia:
23                 a.     money and time expended to prevent, detect, contest, and repair
24    identity theft, fraud, and/or other unauthorized uses of personal information;
25                 b.     money and time lost as a result of fraudulent access to and use of
26    their financial accounts;
27                 c.     loss of use of and access to their financial accounts and/or credit;
28                 d.     money and time expended to avail themselves of assets and/or credit

                                                  13
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 15 of 35 Page ID #:15




 1    frozen or flagged due to misuse;
 2                 e.     impairment of their credit scores, ability to borrow, and/or ability to
 3    obtain credit;
 4                 f.     lowered credit scores resulting from credit inquiries following
 5    fraudulent activities;
 6                 g.     money, including fees charged in some states, and time spent
 7    placing fraud alerts and security freezes on their credit records;
 8                 h.     costs and lost time obtaining credit reports in order to monitor their
 9    credit records;
10                 i.     anticipated future costs from the purchase of credit monitoring
11    and/or identity theft protection services;
12                 j.     costs and lost time from dealing with administrative consequences
13    of the Data Breach, including by identifying, disputing, and seeking reimbursement for
14    fraudulent activity, canceling compromised financial accounts and associated payment
15    cards, and investigating options for credit monitoring and identity theft protection
16    services;
17                 k.     money and time expended to ameliorate the consequences of the
18    filing of fraudulent tax returns;
19                 l.     lost opportunity costs and loss of productivity from efforts to
20    mitigate and address the adverse effects of the Data Breach including, but not limited
21    to, efforts to research how to prevent, detect, contest, and recover from misuse of their
22    personal information;
23                 m.     loss of the opportunity to control how their personal information is
24    used; and
25                 n.     continuing risks to their personal information, which remains
26    subject to further harmful exposure and theft as long as Defendants fail to undertake
27    appropriate, legally required steps to protect the personal information in its possession.
28          61.    The risks associated with identity theft are serious. “While some identity

                                                   14
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 16 of 35 Page ID #:16




 1    theft victims can resolve their problems quickly, others spend hundreds of dollars and
 2    many days repairing damage to their good name and credit record. Some consumers
 3    victimized by identity theft may lose out on job opportunities, or denied loans for
 4    education, housing or cars because of negative information on their credit reports. In
 5    rare cases, they may even be arrested for crimes they did not commit.” 6
 6          62.    Further, criminals often trade stolen PII/PHI on the “cyber black-market”
 7    for years following a breach. Cybercriminals can post stolen PII/PHI on the internet,
 8    thereby making such information publicly available.
 9                             CLASS ACTION ALLEGATIONS
10          63.    Plaintiff brings all claims as class claims under Federal Rule of Civil
11    Procedure 23(b)(1), (b)(2), (b)(3), and (c)(4).
12          A.     Nationwide Class
13          64.    Plaintiff brings all claims on behalf of a proposed nationwide class
14    (“Nationwide Class”), defined as follows:
15                 All persons in the United States whose PII/PHI was
                   compromised as a result of the Data Breach.
16
                   B.    California Sub-Class
17
            65.    Plaintiff brings all claims on behalf of a proposed California Sub-Class,
18
      defined as follows:
19
20                 All persons in the state of California whose PII/PHI was
                   compromised as a result of the Data Breach.
21          66.    Excluded from the above Classes are Defendants, any entity in which
22    Defendants have a controlling interest or that have a controlling interest in Defendants,
23    and Defendants’ legal representatives, assignees, and successors. Also excluded are the
24    Judge to whom this case is assigned and any member of the Judge’s immediate family.
25
26
27    6
          True Identity Protection: Identity Theft Overview, ID Watchdog
28    <http://www.idwatchdog.com/tikia//pdfs/Identity-Theft-Overview.pdf> [as of Sept. 23,
      2016].

                                                  15
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 17 of 35 Page ID #:17




 1          67.      Numerosity: The Nationwide Class is so numerous that joinder of all
 2    members is impracticable. Based on information and belief, the Nationwide Class
 3    includes nearly 12 million individuals from across the country who had their PII/PHI
 4    compromised, stolen, and published during the Data Breach. The parties will be able
 5    to identify the exact size of the class through discovery and Defendants’ own
 6    documents.
 7          68.      Commonality: There are numerous questions of law and fact common to
 8    Plaintiff and the Nationwide Class including, but not limited to, the following:
 9                • whether Defendants engaged in the wrongful conduct alleged herein;
10                • whether Defendants owed a duty to Plaintiff and members of the
11                   Nationwide Class to adequately protect their personal information;
12                • whether Defendants breached their duties to protect the personal
13                   information of Plaintiff and Nationwide Class members;
14                • whether Defendants knew or should have known that its data security
15                   systems, policies, procedures, and practices were vulnerable;
16                • whether Plaintiff and Nationwide Class members suffered legally
17                   cognizable damages as a result of Defendants’ conduct, including
18                   increased risk of identity theft and loss of value of PII/PHI;
19                • whether Defendants violated state consumer protection statutes; and
20                • whether Plaintiff and Nationwide Class members are entitled to equitable
21                   relief including injunctive relief.
22          69.      Typicality: Plaintiff’s claims are typical of the claims of the Nationwide
23    Class members. Plaintiff, like all proposed Nationwide Class members, had their
24    personal information compromised in the Data Breach.
25          70.      Adequacy: Plaintiff will fairly and adequately protect the interests of the
26    Nationwide Class. Plaintiff has no interests that are averse to, or in conflict with, the
27    Nationwide Class members. There are no claims or defenses that are unique to Plaintiff.
28    Likewise, Plaintiff has retained counsel experienced in class action and complex

                                                     16
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 18 of 35 Page ID #:18




 1    litigation, including data breach litigation, and have sufficient resources to prosecute
 2    this action vigorously.
 3          71.    Predominance: The proposed action meets the requirements of Federal
 4    Rule of Civil Procedure 23(b)(3) because questions of law and fact common to the
 5    Nationwide Class predominate over any questions which may affect only individual
 6    Nationwide Class members.
 7          72.    Superiority: The proposed action also meets the requirements of Federal
 8    Rule of Civil Procedure 23(b)(3) because a class action is superior to other available
 9    methods for the fair and efficient adjudication of the controversy. Class treatment of
10    common questions is superior to multiple individual actions or piecemeal litigation,
11    avoids inconsistent decisions, presents far fewer management difficulties, conserves
12    judicial resources and the parties’ resources, and protects the rights of each class
13    member.
14          73.    Absent a class action, the majority Nationwide Class members would find
15    the cost of litigating their claims prohibitively high and would have no effective remedy.
16          74.    Risks of Prosecuting Separate Actions: Plaintiff’s claims also meet the
17    requirements of Federal Rule of Civil Procedure 23(b)(1) because prosecution of
18    separate actions by individual class members would create a risk of inconsistent or
19    varying adjudications that would establish incompatible standards for Defendants.
20    Defendants continue to maintain the PII/PHI of Nationwide Class members and other
21    individuals, and varying adjudications could establish incompatible standards with
22    respect to its duty to protect individuals’ personal information; and whether the injuries
23    suffered by Nationwide Class members are legally cognizable, among others.
24    Prosecution of separate action by individual class members would also create a risk of
25    individual adjudications that would be dispositive of the interests of other class
26    members not parties to the individual adjudications, or substantially impair or impede
27    the ability of class members to protect their interests.
28

                                                   17
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 19 of 35 Page ID #:19




 1          75.    Injunctive Relief: In addition, Defendants have acted and/or refused to act
 2    on grounds that apply generally to the Nationwide Class, making injunctive and/or
 3    declaratory relief appropriate with respect to the class under Federal Rule of Civil
 4    Procedure 23(b)(2). Defendants continue to (1) maintain the personally identifiable
 5    information of Nationwide Class members, (2) fail to adequately protect their
 6    personally identifiable information, and (3) violate their rights under numerous state
 7    consumer protection laws and other claims alleged herein.
 8                                 FIRST CAUSE OF ACTION
 9                                           Negligence
10                       (On Behalf of the Nationwide Class Against Defendants)
11          76.    Plaintiff re-alleges and incorporates by reference all preceding factual
12    allegations as though fully set forth herein.
13          77.    Plaintiff brings this claim on behalf of herself and the Nationwide Class.
14          78.    Plaintiff and Nationwide Class members were required to provide
15    Defendants with their PII/PHI. Defendants collected and stored this information
16    including their names, Social Security numbers, payment card information, checking
17    account and routing numbers, insurance provider information, salary information, dates
18    of birth, addresses, and phone numbers.
19          79.    Defendants had a duty to Plaintiff and Nationwide Class members to
20    safeguard and protect their PII/PHI.
21          80.    Defendants assumed a duty of care to use reasonable means to secure and
22    safeguard this PII/PHI, to prevent its disclosure, to guard it from theft, and to detect any
23    attempted or actual breach of its systems.
24          81.    Defendants have full knowledge about the sensitivity of Plaintiff and
25    Nationwide Class members’ PII/PHI, as well as the type of harm that would occur if
26    such PII was wrongfully disclosed.
27          82.    Defendants have a duty to use ordinary care in activities from which harm
28    might be reasonably anticipated in connection with user PII/PHI data.

                                                   18
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 20 of 35 Page ID #:20




 1          83.    Defendants breached their duty of care by failing to secure and safeguard
 2    the PII of Plaintiff and Nationwide Class members. Defendants negligently stored
 3    and/or maintained its data security systems and published that information on the
 4    Internet.
 5          84.    Further, Defendants by and through their above negligent actions and/or
 6    inactions, breached their duties to Plaintiff and Nationwide Class members by failing to
 7    design, adopt, implement, control, manage, monitor and audit its processes, controls,
 8    policies, procedures and protocols for complying with the applicable laws and
 9    safeguarding and protecting Plaintiff’s and Nationwide Class members’ PII/PHI within
10    their possession, custody and control.
11          85.    Defendants further breached their duty to Plaintiff and Nationwide Class
12    members by failing to comply with the California Confidentiality of Medical
13    Information Act, Consumers Legal Remedies Act, the Customer Record’s Act, the
14    Gramm-Leach-Bliley Act, and other state and federal laws designed to protect
15    Plaintiff and Class members from the type of harm they here have suffered. Such a
16    breach by Defendants constitutes negligence per se.
17          86.    Plaintiff and the other Nationwide Class members have suffered harm as a
18    result of Defendants’ negligence. These victims’ loss of control over the compromised
19    PII subjects each of them to a greatly enhanced risk of identity theft, fraud, and myriad
20    other types of fraud and theft stemming from either use of the compromised
21    information, or access to their user accounts.
22          87.    It was reasonably foreseeable – in that Defendants knew or should have
23    known – that its failure to exercise reasonable care in safeguarding and protecting
24    Plaintiff’s and Nationwide Class members’ PII/PHI would result in its release and
25    disclosure to unauthorized third parties who, in turn wrongfully used such PII/PHI, or
26    disseminated it to other fraudsters for their wrongful use and for no lawful purpose.
27          88.    But for Defendants’ negligent and wrongful breach of their responsibilities
28    and duties owed to Plaintiff and Nationwide Class members, their PII/PHI would not

                                                 19
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 21 of 35 Page ID #:21




 1    have been compromised.
 2          89.    As a direct and proximate result of Defendants’ above-described wrongful
 3    actions, inactions, and omissions, the resulting Data Breach, and the unauthorized
 4    release and disclosure of Plaintiff’s and Nationwide Class members’ PII/PHI, they have
 5    incurred (and will continue to incur) the above-referenced economic damages, and other
 6    actual injury and harm for which they are entitled to compensation. Defendants’
 7    wrongful actions, inactions, and omissions constituted (and continue to constitute)
 8    common law negligence/negligent misrepresentation.
 9          90.    Plaintiff and Nationwide Class members are entitled to injunctive relief as
10    well as actual and punitive damages.
11                               SECOND CAUSE OF ACTION
12       Violation of California Confidentiality of Medical Information Act, Cal. Civ.
13                                       Code § 56, et seq.
14      (On Behalf of the Nationwide Class and California Sub-Class Against Defendants)
15          91.    Plaintiff re-alleges and incorporates by reference all preceding factual
16    allegations as though fully set forth herein.
17          92.    California’s Confidentiality of Medical Information Act (“CMIA”)
18    requires a healthcare provider “who creates, maintains, preserves, stores, abandons,
19    destroys, or disposes of medical information [to] do so in a manner that preserves the
20    confidentiality of the information contained therein.” Cal. Civ. Code § 56.101. “Every
21    provider of health care, health care service plan, pharmaceutical company, or contractor
22    who negligently creates, maintains, preserves, stores, abandons, destroys, or disposes
23    of medical information shall be subject to the remedies and penalties provided under
24    subdivisions (b) and (c) of Section 56.36.” Id.
25          93.    The CMIA further requires that “[a]n electronic health record system or
26    electronic medical record system . . . [p]rotect and preserve the integrity of electronic
27    medical information.” Cal. Civ. Code § 56.101(b)(1)(A).
28

                                                  20
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 22 of 35 Page ID #:22




 1          94.    Plaintiff, Nationwide Class members, and California Sub-Class members
 2    are “patient[s],” “whether or not still living, who received health care services from a
 3    provider of health care and to whom medical information pertains” pursuant to §
 4    56.05(k) of the CMIA.
 5          95.    Quest Diagnostics is a “provider of healthcare” pursuant to § 56.05(m) of
 6    the CMIA “who creates, maintains, preserves, stores, abandons, destroys, or disposes
 7    of medical information.”
 8          96.    Quest Diagnostics is subject to the requirements and mandates of the
 9    CMIA.
10          97.    The PHI of Plaintiff, Nationwide Class members, and California Sub-Class
11    members compromised in the Data Breach constitutes “medical information”
12    maintained in electronic form pursuant to § 56.05(j) of the CMIA.
13          98.    Defendants violated § 56.36(b) of the CMIA by negligently maintaining,
14    preserving, storing and releasing the PHI of Plaintiff, Nationwide Class members, and
15    California Sub-Class members, and failing to protect and preserve the integrity of the
16    PHI of Plaintiff and California Subclass members.
17          99.    Plaintiff, Nationwide Class members, and California Sub-Class members
18    did not authorize Quest Diagnostics disclosure and release of their PHI that occurred in
19    the Data Breach.
20          100. As a result of the Data Breach, the PHI of Plaintiff, Nationwide Class
21    members, and California Sub-Class members was compromised when it was acquired
22    and accessed by unauthorized parties.
23          101. Quest Diagnostics violated the CMIA by negligently (1) failing to
24    implement reasonable administrative, physical and technical safeguards to protect,
25    secure and prevent the unauthorized access to, and acquisition of, Plaintiff’s and
26    California Subclass members’ PHI; (2) failing to implement reasonable data security
27    measures, such as intrusion detection processes that detect data breaches in a timely
28    manner, to protect and secure Plaintiff, Nationwide Class members, and California Sub-

                                                 21
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 23 of 35 Page ID #:23




 1    Class members’ PHI; (3) failing to use reasonable authentication procedures to track
 2    PHI in case of a security breach; and (4) allowing undetected and unauthorized access
 3    to servers, networks and systems where Plaintiff, Nationwide Class members, and
 4    California Sub-Class members’ PHI was kept, all in violation of the CMIA.
 5          102. Quest Diagnostics failure to implement adequate data security measures to
 6    protect the PHI of Plaintiff, Nationwide Class members, and California Sub-Class
 7    members was a substantial factor in allowing unauthorized parties to access Quest
 8    Diagnostics computer systems and acquire the PHI of Plaintiff and California Subclass
 9    members.
10          103. As a direct and proximate result of Quest Diagnostics violation of the
11    CMIA, Quest Diagnostics allowed the PHI of Plaintiff, Nationwide Class members, and
12    California Sub-Class members to: (a) escape and spread from its normal place of storage
13    through unauthorized disclosure or release; and (b) be accessed and acquired by
14    unauthorized parties in order to, on information and belief, view, mine, exploit, use,
15    and/or profit from their PHI, thereby breaching the confidentiality of their PHI. Plaintiff
16    and California Subclass members have accordingly sustained and will continue to
17    sustain actual damages as set forth above.
18          104. Plaintiff, individually and on behalf of California Subclass members, seek
19    actual and statutory damages pursuant to § 56.36(b)(1) of the CMIA.
20          105. Plaintiff also seek reasonable attorneys’ fees and costs under applicable
21    law including Federal Rule of Civil Procedure 23, Civil Code § 56.35, and California
22    Code of Civil Procedure § 1021.5.
23                               FOURTH CAUSE OF ACTION
24                                   N.Y. Gen. Bus. Law § 349
25                   (On Behalf of the Nationwide Class Against Defendants)
26          106. Plaintiff realleges and incorporates by reference all preceding factual
27    allegations.
28          107. Defendants, while operating in New York, engaged in deceptive acts and

                                                   22
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 24 of 35 Page ID #:24




 1    practices in the conduct of business, trade and commerce, and the furnishing of services,
 2    in violation of N.Y. Gen. Bus. Law § 349(a). This includes but is not limited to the
 3    following:
 4                 a.    Defendants failed to enact adequate privacy and security measures
 5    to protect the Class members’ Sensitive from unauthorized disclosure, release, data
 6    breaches, and theft, which was a direct and proximate cause of the Data Breach;
 7                 b.    Defendants failed to take proper action following known security
 8    risks and prior cybersecurity incidents, which was a direct and proximate cause of the
 9    Data Breach;
10                 c.    Defendants knowingly and fraudulently misrepresented that they
11    would maintain adequate data privacy and security practices and procedures to
12    safeguard the PII/PHI from unauthorized disclosure, release, data breaches, and theft;
13                 d.    Defendants omitted, suppressed, and concealed the material fact of
14    Defendants’ reliance on, and inadequacy of, AMCA’s security protections;
15                 e.    Defendants knowingly and fraudulently misrepresented that they
16    would comply with the requirements of relevant federal and state laws pertaining to the
17    privacy and security of PII/PHI, including but not limited to duties imposed by HIPAA;
18    and
19                 f.    Defendants failed to disclose the Data Breach to the victims in a
20    timely and accurate manner, in violation of the duties imposed by, inter alia, N.Y. Gen
21    Bus. Law § 899-aa(2).
22          108. As a direct and proximate result of Defendants’ practices, Plaintiff and
23    other Class Members suffered injury and/or damages, including but not limited to time
24    and expenses related to monitoring their financial and medical accounts for fraudulent
25    activity, an increased, imminent risk of fraud and identity theft, and loss of value of
26    their PII/PHI.
27          109. The above unfair and deceptive acts and practices and acts by Defendants
28    were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial

                                                 23
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 25 of 35 Page ID #:25




 1    injury to Plaintiff and other Class members that they could not reasonably avoid, which
 2    outweighed any benefits to consumers or to competition.
 3          110. Defendants knew or should have known that AMCA’s computer systems
 4    and data security practices were inadequate to safeguard PII/PHI entrusted to it, and that
 5    risk of a data breach or theft was highly likely. Defendants’ actions in engaging in the
 6    above-named unfair practices and deceptive acts were negligent, knowing and willful.
 7          111. Plaintiff seeks relief under N.Y. Gen. Bus. Law § 349(h), including but not
 8    limited to actual damages (to be proven at trial), treble damages, statutory damages,
 9    injunctive relief, and/or attorney’s fees and costs. The amount of such damages is to be
10    determined at trial, but will not be less than $50.00 per violation. Id.
11          112. Plaintiff and Class Members seek to enjoin such unlawful deceptive acts
12    and practices described above. Each Class Member will be irreparably harmed unless
13    the Court enjoins Defendants’ unlawful, deceptive actions in that Defendants will
14    continue to fail to protect PII/PHI entrusted to them, as detailed herein.
15          113. Plaintiff and Class Members seek declaratory relief, restitution for monies
16    wrongfully obtained, disgorgement of ill-gotten revenues and/or profits, injunctive
17    relief prohibiting Defendant from continuing to disseminate its false and misleading
18    statements, and other relief allowable under N.Y. Gen. Bus. Law § 349.
19                               FOURTH CAUSE OF ACTION
20                          Violation of California Consumers Legal
21                     Remedies Act, California Civil Code § 1750, et seq.
22      (On Behalf of the Nationwide Class and California Sub-Class Against Defendants)
23          114. Plaintiff re-alleges and incorporates by reference all preceding factual
24    allegations as though fully set forth herein.
25          115. This cause of action is brought pursuant to the California Consumers Legal
26    Remedies Act (the “CLRA”), California Civil Code § 1750, et seq. This cause of action
27    does not seek monetary damages at this time but is limited solely to injunctive relief.
28    Plaintiff will later amend this Complaint to seek damages in accordance with the CLRA

                                                  24
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 26 of 35 Page ID #:26




 1    after providing Defendants with notice required by California Civil Code § 1782.
 2          116. Plaintiff and Nationwide Class Members are “consumers,” as the term is
 3    defined by California Civil Code § 1761(d).
 4          117. Plaintiff, Nationwide Class members, and Defendants have engaged in
 5    “transactions,” as that term is defined by California Civil Code § 1761(e).
 6          118. The conduct alleged in this Complaint constitutes unfair methods of
 7    competition and unfair and deceptive acts and practices for the purpose of the CLRA,
 8    and the conduct was undertaken by Defendant was likely to deceive consumers.
 9          119. Cal. Civ. Code § 1770(a)(5) prohibits one who is involved in a transaction
10    from “[r]epresenting that goods or services have sponsorship, approval, characteristics,
11    ingredients, uses, benefits, or quantities which they do not have.”
12          120. Defendants violated this provision by representing that they took
13    appropriate measures to protect Plaintiff’s and the Nationwide Class members’ PII/PHI.
14    Additionally, Defendants improperly handled, stored, or protected either unencrypted
15    or partially encrypted data.
16          121. As a result, Plaintiff and Nationwide Class members were induced to enter
17    into a relationship with Defendants and provide their PII/PHI.
18          122. As a result of engaging in such conduct, Defendants have violated Civil
19    Code § 1770.
20          123. Pursuant to Civil Code § 1780(a)(2) and (a)(5), Plaintiff seeks an order of
21    this Court that includes, but is not limited to, an order enjoining Defendants from
22    continuing to engage in unlawful, unfair, or fraudulent business practices or any other
23    act prohibited by law.
24          124. Plaintiff and Nationwide Class members suffered injuries caused by
25    Defendants’ misrepresentations, because they provided their PII/PHI believing that
26    Defendants would adequately protect this information.
27          125. Plaintiff and Nationwide Class members may be irreparably harmed and/or
28    denied an effective and complete remedy if such an order is not granted.

                                                 25
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 27 of 35 Page ID #:27




 1          126. The unfair and deceptive acts and practices of Defendants, as described
 2    above, present a serious threat to Plaintiff and members of the Nationwide Class.
 3                               FOURTH CAUSE OF ACTION
 4                             Violation of Unfair Competition Law,
 5                California Business and Professional Code Section 17200, et seq.
 6      (On Behalf of the Nationwide Class and California Sub-Class Against Defendants)
 7          127. Plaintiff re-alleges and incorporates by reference all preceding factual
 8    allegations as though fully set forth herein.
 9          128. Plaintiff brings this claim on behalf of herself and the Nationwide Class.
10          129. The California Unfair Competition Law, Cal. Bus. & Prof. Code §17200,
11    et seq. (“UCL”), prohibits any “unlawful,” “fraudulent” or “unfair” business act or
12    practice and any false or misleading advertising, as defined by the UCL and relevant
13    case law.
14          130. By reason of Defendants’ above-described wrongful actions, inactions,
15    and omissions, the resulting Data Breach, and the unauthorized disclosure of Plaintiff
16    and Nationwide Class members’ PII/PHI, Defendants engaged in unlawful, unfair and
17    fraudulent practices within the meaning of the UCL.
18          131. Defendants’ business practices as alleged herein are unfair because they
19    offend established public policy and are immoral, unethical, oppressive, unscrupulous
20    and substantially injurious to consumers, in that the private and confidential PII/PHI of
21    consumers has been compromised for all to see, use, or otherwise exploit.
22          132. Defendants’ practices were unlawful and in violation of Civil Code § 1798
23    et seq. because Defendants failed to take reasonable measures to protect Plaintiff’s and
24    the Nationwide Class members’ PII/PHI.
25          133. Defendants’ business practices as alleged herein are fraudulent because
26    they are likely to deceive consumers into believing that the PII/PHI they provide to
27    Defendants will remain private and secure, when in fact it was not private and secure.
28          134. Plaintiff and the Nationwide Class members suffered (and continue to

                                                  26
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 28 of 35 Page ID #:28




 1    suffer) injury in fact and lost money or property as a direct and proximate result of
 2    Defendants’ above-described wrongful actions, inactions, and omissions including,
 3    inter alia, the unauthorized release and disclosure of their PII/PHI.
 4          135. Defendants’ above-described wrongful actions, inactions, and omissions,
 5    the resulting Data Breach, and the unauthorized release and disclosure of Plaintiff’s and
 6    Nationwide Class members’ PII/PHI also constitute “unfair” business acts and practices
 7    within the meaning of Cal. Bus. & Prof. Code § 17200 et seq., in that Defendants’
 8    conduct was substantially injurious to Plaintiff and Nationwide Class members,
 9    offensive to public policy, immoral, unethical, oppressive and unscrupulous; the gravity
10    of Defendants’ conduct outweighs any alleged benefits attributable to such conduct.
11          136. But for Defendants’ misrepresentations and omissions, Plaintiff and
12    Nationwide Class members would not have provided their PII/PHI to Defendants or
13    would have insisted that their PII/PHI be more securely protected.
14          137. As a direct and proximate result of Defendants’ above-described wrongful
15    actions, inactions, and omissions, the resulting Data Breach, and the unauthorized
16    release and disclosure of Plaintiff and Nationwide Class members’ PII/PHI, they have
17    been injured: (1) the loss of the opportunity to control how their PII/PHI is used; (2) the
18    diminution in the value and/or use of their PII/PHI entrusted to Defendants; (3) the
19    compromise, publication, and/or theft of their PII/PHI; and (4) costs associated with
20    monitoring their PII/PHI, amongst other things.
21          138. Plaintiff takes upon herself enforcement of the laws violated by
22    Defendants in connection with the reckless and negligent disclosure of PII/PHI. There
23    is a financial burden incurred in pursuing this action and it would be against the interests
24    of justice to penalize Plaintiff by forcing him to pay attorneys’ fees and costs from the
25    recovery in this action. Therefore, an award of attorneys’ fees and costs is appropriate
26    under California Code of Civil Procedure § 1021.5.
27    ///
28    ///

                                                   27
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 29 of 35 Page ID #:29




 1                                 FIFTH CAUSE OF ACTION
 2                          Violation of California Customer Records
 3                         Act, California Civil Code § 1798.80 et.seq.
 4      (On Behalf of the Nationwide Class and California Sub-Class Against Defendants)
 5          139. Plaintiff re-alleges and incorporates by reference all preceding factual
 6    allegations as though fully set forth herein.
 7          140. “[T]o ensure that personal information about California residents is
 8    protected,” Civil Code section 1798.81.5 requires that any business that “owns, licenses,
 9    or maintains personal information about a California resident shall implement and
10    maintain reasonable security procedures and practices appropriate to the nature of the
11    information, to protect the personal information from unauthorized access, destruction,
12    use, modification, or disclosure.”
13          141. Defendants own, maintain, and license personal information, within the
14    meaning of section 1798.81.5, about Plaintiff and the Nationwide Class.
15          142. Defendants violated Civil Code section 1798.81.5 by failing to implement
16    reasonable measures to protect Plaintiff and Nationwide Class members’ personal
17    information.
18          143. As a direct and proximate result of Defendants’ violations of section
19    1798.81.5 of the California Civil Code, the Data Breach described above occurred.
20          144. As a direct and proximate result of Defendants’ violations of section
21    1798.81.5 of the California Civil Code, Plaintiff and the Nationwide Class members
22    suffered the damages described above including, but not limited to, time and expenses
23    related to monitoring their financial accounts for fraudulent activity, an increased,
24    imminent risk of fraud and identity theft, and loss of value of their personally identifying
25    information.
26          145. Plaintiff and the Nationwide Class members seek relief under section
27    1798.84 of the California Civil Code including, but not limited to, actual damages, to
28    be proven at trial, and injunctive relief.

                                                   28
             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 30 of 35 Page ID #:30




 1                                SIXTH CAUSE OF ACTION
 2                                       Breach of Contract
 3                   (On Behalf of the Nationwide Class Against Defendants)
 4          146. Plaintiff re-alleges the paragraphs above as if fully set forth herein.
 5          147. Plaintiff and Class members entered into a contract with Defendants for
 6    the provision of title insurance or other closing services.
 7          148. The terms of Defendants’ privacy policy are part of the contract.
 8          149. Plaintiff and Class members performed substantially all that was required
 9    of them under their contract with Defendants, or they were excused from doing so.
10          150. Defendants failed to perform its obligations under the contract, including
11    by failing to provide adequate privacy, security, and confidentiality safeguards for
12    Plaintiff and Class member’s information and documents.
13          151. As a direct and proximate result of Defendants’ breach of contract,
14    Plaintiff and Class members did not receive the full benefit of the bargain, and instead
15    received title insurance or other closing services that were less valuable than described
16    in their contracts. Plaintiff and Class members, therefore, were damaged in an amount
17    at least equal to the difference in value between that which was promised and
18    Defendants’ deficient performance.
19          152. Also, as a result of Defendants’ breach of contract, Plaintiff and Class
20    members have suffered actual damages resulting from the exposure of their personal
21    information, and they remain at imminent risk of suffering additional damages in the
22    future.
23          153. Accordingly, Plaintiff and Class members have been injured by
24    Defendants’ breach of contract and are entitled to damages and/or restitution in an
25    amount to be proven at trial.
26    ///
27    ///
28    ///

                                                  29
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 31 of 35 Page ID #:31




 1                              SEVENTH CAUSE OF ACTION
 2                                 Breach of Implied Contract
 3                   (On Behalf of the Nationwide Class Against Defendants)
 4          154. Plaintiff re-alleges the paragraphs above as if fully set forth herein.
 5          155. Plaintiff brings this cause of action on behalf of the Class and to the
 6    extent necessary.
 7          156. When Plaintiff and Class members paid money and provided their
 8    PII/PHI to Defendants in exchange for services, they entered into implied contracts
 9    with Defendants pursuant to which Defendants agreed to safeguard and protect such
10    information and to timely and accurately notify them if their data had been breached
11    and compromised.
12          157. Defendants solicited and invited prospective clients and other consumers
13    to provide their PII/PHI as part of its regular business practices. These individuals
14    accepted Defendants’ offers and provided their PII/PHI to Defendants. In entering into
15    such implied contracts, Plaintiff and the Class assumed that Defendants’ data security
16    practices and policies were reasonable and consistent with industry standards, and that
17    Defendants would use part of the funds received from Plaintiff and the Class to pay
18    for adequate and reasonable data security practices.
19          158. Plaintiff and the Class would not have provided and entrusted their
20    PII/PHI to Defendants in the absence of the implied contract between them and
21    Defendants to keep the information secure.
22          159. Plaintiff and the Class fully performed their obligations under the implied
23    contracts with Defendants.
24          160. Defendants breached their implied contracts with Plaintiff and the Class
25    by failing to safeguard and protect their PII/PHI and by failing to provide timely and
26    accurate notice that their personal information was compromised as a result of a data
27    breach.
28          161. As a direct and proximate result of Defendants’ breaches of their implied

                                                  30
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 32 of 35 Page ID #:32




 1    contracts, Plaintiff and the Class sustained actual losses and damages as described
 2    herein
 3                                 EIGHTH CAUSE OF ACTION
 4                                        Unjust Enrichment
 5                      (On Behalf of the Nationwide Class Against Defendants)
 6             162. Plaintiff re-alleges the paragraphs above as if fully set forth herein.
 7             163. Defendants received a benefit from Plaintiff and the Class in the form of
 8    payments for title insurance or other closing services.
 9             164. The benefits received by Defendants were at Plaintiff’s and the Class’s
10    expense.
11             165. The circumstances here are such that it would be unjust for Defendants
12    to retain the portion of Plaintiff’s and the Class’s payments that should have been
13    earmarked to provide adequate privacy, security, and confidentiality safeguards for
14    Plaintiff and Class members’ personal information and documents.
15             166. Plaintiff and the Class seek disgorgement of Defendants’ ill-gotten gains.
16                                  NINTH CAUSE OF ACTION
17                                        Invasion of Privacy
18                      (On Behalf of the Nationwide Class Against Defendants)
19             167. Plaintiff re-alleges the paragraphs above as if fully set forth herein.
20             168. Plaintiff brings this claim on behalf of himself and the Nationwide Class.
21             169. Plaintiff and Class members have a legally protected privacy interest in
22    their PII/PHI that Defendants required them to provide and allow them to store.
23             170. Plaintiff and Class members reasonably expected that their PII/PHI
24    would be protected and secured from unauthorized parties, would not be disclosed to
25    any unauthorized parties or disclosed for any improper purpose.
26             171. Defendants unlawfully invaded the privacy rights of Plaintiff and Class
27    members by (a) failing to adequately secure their PII/PHI from disclosure to
28    unauthorized parties for improper purposes; (b) disclosing their PII/PHI to

                                                    31
               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 33 of 35 Page ID #:33




 1    unauthorized parties in a manner that is highly offensive to a reasonable person; and
 2    (c) disclosing their PII/PHI to unauthorized parties without the informed and clear
 3    consent of Plaintiff and Class members. This invasion into the privacy interest of
 4    Plaintiff and Class members is serious and substantial.
 5          172. In failing to adequately secure Plaintiff’s and Class members’ PII/PHI,
 6    Defendants acted in reckless disregard of their privacy rights. Defendants knew or
 7    should have known that their substandard data security measures are highly offensive
 8    to a reasonable person in the same position as Plaintiff and Class members.
 9          173. Defendants violated Plaintiff’s and Class members’ right to privacy
10    under the common law as well as under state and federal law, including, but not
11    limited to, the California Constitution, Article I, Section I.
12          174. As a direct and proximate result of Defendants’ unlawful invasions of
13    privacy, Plaintiff’s and Class members’ PII/PHI has been viewed or is at imminent
14    risk of being viewed, and their reasonable expectations of privacy have been intruded
15    upon and frustrated. Plaintiff and the proposed Class have suffered injury as a result
16    of Defendants’ unlawful invasions of privacy and are entitled to appropriate relief.
17                                     PRAYER FOR RELIEF
18          175. WHEREFORE, Plaintiff requests that the Court enter a judgment
19    awarding the following relief:
20                 a.     An order certifying this action as a class action under Federal Rule
21    of Civil Procedure 23, defining the Nationwide Class requested herein, appointing the
22    undersigned as Class Counsel, and finding that Plaintiff is a proper representative of the
23    Nationwide Class requested herein;
24                 b.     Injunctive relief requiring Defendants to (1) strengthen their data
25    security systems that maintain personally identifying information to comply with the
26    applicable state laws alleged herein (including, but not limited to, the California
27    Customer Records Act) and best practices under industry standards; (2) engage third-
28    party auditors and internal personnel to conduct security testing and audits on

                                                   32
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 34 of 35 Page ID #:34




 1    Defendants’ systems on a periodic basis; (3) promptly correct any problems or issues
 2    detected by such audits and testing; and (4) routinely and continually conduct training
 3    to inform internal security personnel how to prevent, identify and contain a breach, and
 4    how to appropriately respond;
 5                 c.    An order requiring Defendant to pay all costs associated with class
 6    notice and administration of class-wide relief;
 7                 d.    An award to Plaintiff and all Nationwide Class members of
 8    compensatory, consequential, incidental, and statutory damages, restitution, and
 9    disgorgement, in an amount to be determined at trial;
10                 e.    An award to Plaintiff and all Nationwide Class members credit
11    monitoring and identity theft protection services;
12                 f.    An award of attorneys’ fees, costs, and expenses, as provided by law
13    or equity;
14                 g.    An order requiring Defendants to pay pre-judgment and post-
15    judgment interest, as provided by law or equity; and
16                 h.    Such other or further relief as the Court may allow.
17
18     Dated: June 5, 2019                          Respectfully submitted,

19                                                  BISNAR|CHASE LLP
20                                                   /s/ Jerusalem F. Beligan
21                                                  BRIAN D. CHASE
                                                    JERUSALEM F. BELIGAN
22                                                  IAN M. SILVERS
23
24
25
26
27
28

                                                 33
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 5:19-cv-01029-JGB-SHK Document 1 Filed 06/05/19 Page 35 of 35 Page ID #:35




 1                                  DEMAND FOR JURY TRIAL

 2          Plaintiff demand a trial by jury of all issues in this action so triable of right.
 3     Dated: June 5, 2019                           Respectfully submitted,
 4
                                                     BISNAR|CHASE LLP
 5
                                                      /s/ Jerusalem F. Beligan
 6                                                   BRIAN D. CHASE
 7                                                   JERUSALEM F. BELIGAN
                                                     IAN M. SILVERS
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   34
            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
